 

Case 20-10343-LSS Doc 4843 Filed 05/24/21 Page 1 of 2

“i FILED

Justice Lauri Selber Silverstein

BSA Bankruptcy Case 2021 MAY 24 AM 9:51,

824 Market Street

6th Floor US BAN CLERK

Wilmington, DE 19801 STRICT Me bey Sour:
t .

Your Honor, or To Whom It May Concern,

| am reaching out to the courts hoping that my voice will be heard. | am a victim of childhood sexual
abuse from my Boy Scout leader. | want the court to know the longterm effects | have experienced as a
result of that abuse. First I'd like to say how much it devistated my life by destroying my ability to trust
anyone. | looked up to my leader like a big brother | never had and looked up to him for advice etc. like a
dad. | trusted him with my safety. Since then I’ve had trouble trusting anyone. This has caused trouble
for me in every relationship | have attempted to have. | have anger issues, addictions, problems with
authority figures, sexual problems in relationships, lack of trust and limited opportunities due to a
dropped interest in school after this happened. | lost interest in school, started ditching and eventually
dropped out completely. | was afraid, never felt safe and stopped trusting any authority figures.

Because of all these things | still suffer and struggle with as an adult, | write to you now hoping please to
be recognized, and for my voice to be heard about how wrong these kind of horrific acts are and to let
people know it isn’t ok. This kind can’t behavior can’t be overlooked or stuffed under a rug. | need
someone to care enough to stand up for not just myself but for all victims whose lives have been
changed so radically by such acts. We never forget. It never is behind us.

Thank you for the opportunity to be heard. | hope this court hears our pleas and that together we can by
example move toward justice. Help me make it clear to the world that this horror is NOT acceptable and
that it won’t be tolerated. Please hold this organization responsible for the actions brought forth. The
BSA needs to be made an example for change. Your verdict can shout to the world NO MORE, IT’S NOT
OK. Justice for all.

 

 
Case 20-10343-LSS Doc 4843 Filed 05/24/21 Page 2 of 2

 

LOAkK Tt
ed

+

—
rok
eet Tne? Pat

—&

~
nm
— te

> A 2? i
=~ — oon
= 3 £ &”
= = - 4
= 3 fer
= (Oo. 410
=, fe A e e
= ¥ Gy Oa
a 5 wv cna:
ee ,<
= © Ye r (>
= MM Rb &
=. . 6
= MO
= — tT @
= O 5
= Be =
= © ¢F 3

a &
gs
g =>

f
\

 

£76 WD ONIGYVNY]” NS

 
